Title: James J. Pleasants (for Samuel Pleasants) to Thomas Jefferson, 26 March 1814
From: Pleasants, James J.,Pleasants, Samuel
To: Jefferson, Thomas


          
            Sir Richmond March 26th 1814
            Agreeably to your request I have sent by the stage, such of the articles ordered in your letter of 20th inst as could be procured. The sessions acts of 1809, are not to be had in this place
            Respectfully yrs. &cSamuel PleasantsBy J. J. Pleasants
          
          
            
              
                Thos Jefferson Esqr
              
              
                Bot of S. Pleasants
              
              
                21 Sessions acts 1812
                $ 1.
                00
              
              
                12 Copies Miss Lomax’s poems @ 50 cts
                6.
                00
              
              
                1 Copy “The Book”
                1.
                12½
              
              
                1 Hopkins Razor Strop
                2.
                50
              
              
                
                $10.    
                62½
              
            
          
          
            ps. Sessions acts of 1813 not yet done. as so soon as they are a Copy shall be sent
          
        